Citation Nr: 1508191	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-03 509	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



REMAND

The Veteran served on active duty from January 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) following a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By the June 2011 decision, the RO continued a 50 percent rating for PTSD and denied a TDIU claim.  A notice of disagreement was received in July 2011, and the RO issued a statement of the case in January 2013.  

The VA system for tracking appeals (VACOLS) shows that a substantive appeal was filed by the Veteran later in January 2013; however, no such document has been made a part of the record available to the Board.  Nor does such a document appear in the electronic folders (Virtual VA or VBMS).  (Whether it exists in a temporary file maintained by the RO is not known by the Board.)  

If a VA Form 9, Appeal to Board of Veterans' Appeals, was filed as VACOLS indicates, a copy is required in order to ensure that the processes required by regulation are met, including the scheduling of a Board hearing if requested.  (The RO has indicated on a VA Form 8 dated in January 2014 that no hearing was requested, but the Board must confirm such a fact in its de novo review of the case.)  A copy of the substantive appeal filed by a claimant is also required by the Board so that all contentions made therein may be addressed.  Consequently, the agency of original jurisdiction (AOJ) should search for any substantive appeal filed by the claimant and make it a part of the record available to the Board.

If a timely substantive appeal was filed, the AOJ should schedule the Veteran for an examination to determine the current severity of his service-connected PTSD and to obtain evidence necessary to resolve both issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  A search should be made for any substantive appeal filed by the claimant.  If such a document is located and it is deemed to represent a timely filing relative to the January 2013 statement of the case, the AOJ should undertake action in accordance with paragraphs 2 and 3 below.  (If a document purporting to be a substantive appeal is located, but is deemed to be untimely, the AOJ should determine whether the appeal will nevertheless be accepted.  If not accepted as a timely appeal, the AOJ should so inform the Veteran and give him opportunity to appeal the timeliness question.)

2.  Provide the Veteran opportunity to identify all locations of treatment or evaluation for his PTSD, and assist him in securing any records, private or VA, that have not previously been made a part of the record.

3.  After completing the action requested in paragraph 2, schedule the Veteran for an examination to determine the current severity of his PTSD.  Findings necessary to apply the rating criteria should be elicited from the examiner, and a GAF score in accordance with DSM-IV should be sought.  ((The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  The examiner should also be asked to provide an opinion on the question of whether PTSD has caused the Veteran to be unable to obtain or maintain substantially gainful employment.

4.  If the AOJ has determined that the Veteran properly filed an appeal following the 2013 statement of the case, and following completion of the action sought in paragraphs 2 and 3 above, re-adjudicate the claim for a higher rating for PTSD and the claim for TDIU.  If a benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran opportunity to respond before returning the case to the Board.  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


